Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: in the claims filed on 03/03/2021 the amendments require “an airflow divider separating airflow entering the evaporator case through the first airflow inlet from airflow entering through the second airflow inlet, a portion of the airflow divider extends across the heater case, through the heat source, and defines a bypass opening therethrough” (or equivalent) in independent claims 1 and 9. The combination of Kawai and Hashimoto do not provide for the required limitations because a portion of the airflow divider does not extend across the heater case, and through the heat source. Newly discovered prior art Kuwayama et. al discloses a divider [reference characters 21 and 22 in Fig. 1] that could be interpreted as extending into a heater case (the structure enclosing heater core 13) however cannot be interpreted as extending through the heat source [reference character 13 in Fig. 1]. No new prior art was discovered that provides for this limitation, therefore the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762